Name: Decision of the EEA Joint Committee No 98/1999 of 16 July 1999 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  marketing;  chemistry;  non-governmental organisations;  consumption;  technology and technical regulations
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(23)Decision of the EEA Joint Committee No 98/1999 of 16 July 1999 amending Annex XX (Environment) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0077 - 0077Decision of the EEA Joint CommitteeNo 98/1999of 16 July 1999amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 88/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 1999/10/EC of 18 December 1998 establishing the ecological criteria for the award of the Community eco-label to paints and varnishes(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The text of point 2eh (Commission Decision 96/13/EC) in Annex XX to the Agreement shall be replaced by the following: "399 D 0010: Commission Decision 1999/10/EC of 18 December 1998 establishing the ecological criteria for the award of the Community eco-label to paints and varnishes (OJ L 5, 9.1.1999, p. 77)."Article 2The texts of Decision 1999/10/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 17 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 16 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) See page 49 of this Official Journal.(2) OJ L 5, 9.1.1999, p. 77.